Fish, C. J.
1. The grounds of the amendment to the motion for new trial, which complained of the omission, without request, to instruct the jury on the mental capacity of witnesses, and as to the amount of evidence necessary to support a verdict for the propounder, were not meritorious.
2. The ground of the motion for new trial based on alleged newly discovered evidence did not comply with the requirements of the statute on that subject, as-set forth in the Civil Code, § 6086.
3. The evidence was sufficient to support the verdict finding in favor of the caveators against the establishment of the will.

Judgment affirmed.


Ail the. Justices concur.